                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

DAVID MEYERS,                                    *
                                                 *
                      Plaintiff,                 *
                                                 *
               v.                                *          Civil Case No. 18-00129-ELH
                                                 *
COMMISSIONER, SOCIAL SECURITY,                   *
                                                 *
                      Defendant.                 *

                                            *******

                                       MEMORANDUM

       David Meyers, the self-represented plaintiff, filed an appeal from the denial of his claim

for social security benefits. ECF 1. The matter was referred to Magistrate Judge Stephanie

Gallagher for a report and recommendation, pursuant to 28 U.S.C. § 636(b)(1)(B) and Local

Rule 301.5(b). See ECF 17.

       Magistrate Judge Gallagher issued a Report and Recommendations on September 11,

2018. ECF 27. The plaintiff filed objections thereto. ECF 28, 29, 30.1 Accordingly, I have

conducted a de novo review of those portions of the Report and Recommendations to which an

objection has been made. I conclude that the objections lack merit.

       Plaintiff’s filings contain many of the same arguments asserted in his original filings, and

I concur with Judge Gallagher’s assessment that this Court lacks jurisdiction to consider

plaintiff’s claims regarding the payment of his Social Security disability benefits and the

reopening of his 1997 claim. Further, Meyers asserts that he is pursuing his action under the


       1
         One of the plaintiff’s filings, ECF 29, was filed as a “Motion for Relief from
Judgment,” pursuant to Fed. R. Civ. P. 60. However, Judge Gallagher’s Report and
Recommendations is not a final judgment or order. Therefore, I shall construe the contents of
that submission as an additional objection to Judge Gallagher’s Report and Recommendations.
Federal Tort Claims Act. ECF 28 at 3; ECF 30 at 4. However, 42 U.S.C. § 405(h) prohibits this

Court from considering, under the Federal Tort Claims Act, any claim, like plaintiff’s, arising

under the Social Security Act. Jarrett v. United States, 874 F.2d 201, 204 (1989) (citing §

405(h), which reads, “No action against the United States, the Secretary, or any officer or

employee thereof shall be brought under sections 1331 or 1346 of title 28 to recover on any

claim arising under this subchapter.”). The Social Security Act provides an exclusive remedy as

it pertains to judicial review of the actions of the Social Security Administration handling

disability benefits claims. See id.

       In addition, there are two other motions pending on the docket. Plaintiff filed a motion to

appoint counsel, ECF 10, and a motion for injunctive relief/protective order. ECF 11. This

Court does not exercise its discretion to appoint counsel to represent pro se claimants in Social

Security appeals, because the Court is able to review the administrative record without the

assistance of counsel. Plaintiff’s motion for injunctive relief/protective order, ECF 11, appears

to request that his sister’s address and telephone number be redacted from the record. But,

plaintiff does not identify any specific places in the record where his sister’s contact information

can be found. I shall therefore deny both motions. To the extent plaintiff wishes to submit

proposed redacted versions of any filings containing his sister’s address or telephone number,

those documents can be substituted on the docket for the original filings.

       For the reasons set forth above, I accept Judge Gallagher’s recommended disposition, in

accordance with Fed. R. Civ. P. 72(b)(3). An Order follows.




   Date: October 17, 2018                                           /s/
                                                             Ellen L. Hollander
                                                             United States District Judge

                                                 2
